Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

The amendment filed 02/01/2022 has been entered. Claims 21-35 are pending. Claims 21, 26, and 31 have been amended. No claim is added or cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 31 recites the limitations "the service" and “the distributing network system” in 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 32-35, further depending from the claim 31, are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takano et al. (US 2013/0227127) hereinafter Takano in view of Mayo et al. (US 20110179162) hereinafter Mayo.
Regarding claim 21, Takano teaches a computer-implemented method for reservation of resources (i.e. a reservation method of computer resources, Abstract) for implementing a service within a distributed networking system (i.e. plural virtual computers on plural physical computers that performs users' tasks, [0002]) comprising: receiving a request, indicating a project (user task) duration having a start time and an end time (reservation request period), for a resource (virtual computers) (i.e. a request receiving part that receives a reservation request for reserving virtual computers to be allocated to the user task including a reservation request period, [0010]); determining, using a hardware processor, that the requested resource is available for the project duration (i.e. the schedule management part extracts a free period of each virtual computer, during which a new reservation period can be made, [0010]).

However, Mayo teaches determining a utilization level, during a provisioning time prior to the start time of the project, of at least one resource provisioning component (i.e. a process that monitors utilization of system resources on Server 1, and the agent reports server utilization data to cloud control system, [0033]); determining that the at least one resource provisioning component has capacity, prior to the start time of the project, to handle provisioning the resource for the request (i.e. Utilization monitoring process 260 may periodically send messages to cloud control system 108 to report metrics on the utilization by server 102 of memory, processing, and/or storage capacity (e.g., the demand on storage device), [0047]); and reserving, for a provisioning time prior to the start time of the project, the at least one resource provisioning component (i.e. provisioning the servers (e.g., by a provisioning process 118) to temporarily allocate additional hardware resources on one or more servers in cloud 100 to the first virtual machine, [0027]), wherein the resource is used to implement the service within the distributing network system and is deployed by the at least one resource provisioning component (i.e. a plurality of workloads being handled by a plurality of servers in cloud 100 are monitored, with each server providing one or more shared hardware resources for cloud 100, and each of the workloads uses at least one of these shared hardware resources, [0031]), and the at least one resource provisioning component is a hardware component that is configured to 
Based on Takano in view of Mayo it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate to utilize the teaching of Mayo to the system of Takano in order to increase resources reservation capability of Takano system. 

Regarding claim 22, Takano does not explicitly disclose the determining that the at least one resource provisioning component has capacity includes determining, upon a determination that a first resource provisioning component does not have capacity to handle provisioning the resource for the request, determining that a second resource provisioning component has capacity, prior to the start time of the project, to handle provisioning the resource for the request
However, Mayo teaches the determining that the at least one resource provisioning component has capacity includes determining, upon a determination that a first resource provisioning component does not have capacity to handle provisioning the resource for the request (i.e. hen a high demand workload is detected, to provision processor capacity, moving the workload comprises specifying to an operating system of a first server that processing for the workload is to be changed from the shared processor core to the dedicated processor core, [0071]), determining that a second resource provisioning component has capacity, prior to the start time of the project, to handle provisioning the resource for the request (i.e. the data center identifies storage devices of each of the plurality of servers that are available for use by the data center. The servers are provisioned to provide the additional hardware resources by allocating, for example, available storage devices to the virtual machine, [0072]). Therefore, the limitations 

Regarding claim 23, Takano as modified teaches the method of claim 21, further comprising estimating a provisioning time needed for the at least one resource provisioning component to provision the requested resource (i.e. the schedule management server 110 configures a provisional reservation period that is a migration execution period in the free times of individual VMs, Takano, [0060]). 

Regarding claim 24, Takano as modified teaches the method of claim 21, further comprising estimating a de-provisioning time needed for the at least one resource provisioning component to de-provision the requested resource (i.e. the schedule management part stores the migration completion time in the column Start Time of the VM at the migration destination. In addition, the schedule management part deletes the record of the VM at the migration source from the schedule information. As a result, one of the resources of the VM at the migration source is release, Takano, [0419]).

Regarding claim 25, Takano as modified teaches the method of claim 21, wherein the at least one provisioning component is managed through a virtual server on a client machine (i.e. a schedule management server that manages the allocation of the plurality of computers that perform the user task, Takano, [0010]).

Regarding claims 26-35, the limitations of claims 26-35 are similar to the limitations of claims 21-25. Takano further teaches a computer hardware system comprising: a hardware processor (i.e. the management computer includes: a first processor, [0010]), a computer program product, comprising a computer readable hardware storage device having stored 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/9/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447